Citation Nr: 1543015	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  99-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to May
1966 and from December 1967 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May
1998 rating decision issued by the Oakland, California, Department of Veterans
Affairs (VA) Regional Office (RO), which denied a petition to reopen the Veteran's
claim of entitlement to service connection for hypertension.

As noted in the April 2012 Remand, the Veteran's original claims file was lost and given the inadequacies of the record, it was not possible to address the issue of whether new and material had been received.  Consequently, the Board has determined that the issue will be addressed on a de novo basis.


FINDING OF FACT

The Veteran's hypertension was caused or aggravated by service by service.


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

At the Veteran's April 2012 Board hearing, he testified that his high blood pressure was first brought to his attention in late 1961 or 1962.  He stated that since he wrestled and played football, he was muscular and the Air Force was concerned about his weight.  He stated that he was never treated with medications, but was advised that losing weight would help lower his blood pressure.  He testified that his blood pressure was brought up again in 1962 when he appeared for his FAA flight physical with a civilian examiner.  The examiner told him that his blood pressure was very high and it would have to be checked again.  He stated that he came back a couple of times and finally it was fine and he passed his physical for getting a fighter pilot's license.  The Veteran believed part of the problem was psychological.  He stated that "sticking [his] hand in that cuff" bothers him.  The Veteran did not recall any other physicals or a separation examination from his first period of service (that ended in May 1966).

The Veteran testified that after his first tour of service, he became a police officer, but his wife became worried about the job.  Therefore, he decided to reenlist in the Air Force in December 1967.  He denied any problems with his entrance examination at that time.  He stated that later, he had additional problems with blood pressure.  However, he was able to pass his physical and he flew in Korea for 13 months.  He stated that when came back to Northern Michigan, his blood pressure seemed fairly stable and he was able to pass his flight physicals.  He stated that the flight physicals showed that he was borderline for high blood pressure.  He terstified that he was not treated with medication.  He was advised to cut out ten pounds of salt.  

The Veteran further testified that in late 1974 or early 1975, he had a few more episodes of high blood pressure.  He stated that his blood pressure was in the 200-range (HT p. 4).  He stated that his blood pressure was high when he was discharged from service.  He refuted the separation examination report and stated that the doctor who signed it never even saw him.  He noted that the doctor's report included a recommendation that he discontinue cigarette smoking even though he never smoked.  The Veteran's status as a non-smoker was substantiated by his adult son during his testimony. 

The Veteran stated that he sought treatment for high blood pressure immediately after being discharged from service.  He testified that in the 1970s, 1980s, and 1990s, his blood pressure continually rose, despite the use medication (HT, p. 6).  He stated that he currently takes 2-3 blood pressure medications.  

The Veteran testified that he was unaware of any pre-existing hypertension because when he was in high school he was on the swimming team, wrestling team, football team, and baseketball team.  He stated that he had to take physicals and that nothing (no high blood pressures) ever showed up (HT, pgs. 10-11).  He stated that it was in his second tour of duty that high blood pressure readings began consistently showing up.  

The limited service treatment records (VBMS, 8/18/98) include a February 1977 separation examination in which the Veteran's blood pressure was measured at 136/86.  It was noted that the Veteran (at 260 pounds) was 39 pounds overweight.  Moderate obesity was noted on the separation examination.  The examination also included a note in which the examiner pointed out that the Veteran had elevated blood pressure on his 1961 enlistment examination and that he has had periodic elevations since that time.  He stated that the Veteran was not on any medication and that his blood pressure and EKG findings were within normal limits.  The examiner recommended a 40 pound weight loss and the discontinuance of cigarettes.  
  
The claims file also contains a February 2007 memorandum by Dr. S.S.  He reviewed the record, but noted that there was only one reading from service (the 136/86 reading from the separation examination).  He noted that the Veteran alleged that his blood pressure was 160/84 in December 1967.  However, Dr. S.S. did not have a record that substantiated the contention.  He stated that it is difficult to assess whether hypertension was present upon entry into service.  There was no evidence of therapy having been prescribed at that time.  Dr. S.S. stated that due to the Veteran's weight "it is quite possible that he did have hypertension upon entry."  He stated that "it is difficult to separate the natural rise of [blood pressure] with age and the aggravation by being in service.  Stress can certainly provoke rise in any [blood pressure] reading."  Finally, he noted that hypertension is common and genetic.  He stated that "if the Veteran has hypertension now, regardless of military service, he would have developed such anyway."  

The Board notes that post service treatment records (VBMS, 6/27/09) include blood pressure readings of 125/74 in February 2003 (p. 6) and 117/82 in August 2003 (p. 2).  Both readings are within normal limits.  

The Veteran's claims file was reviewed in July 2010 by Dr. L.J.S.  She stated that it would be pure speculation to state that the Veteran had sustained hypertension at the time he entered service.  She opined that the Veteran more likely than not had "white coat hypertension" which would cause a transient elevation of the blood pressure when taken, if the Veteran was anxious.  She noted that there was no evidence in the available service treatment records summary that the Veteran had sustained elevated blood pressure readings i.e., hypertension necessitating treatment while in active service.  She also stated that there is no evidence that the Veteran's active service caused any sustained elevation of his blood pressure readings.  Dr. L.J.S. concurred with Dr. S.S. in finding that the Veteran's blood pressure at separation was normal without treatment.  She stated that it appears that the Veteran was under significant stressors during active service in regards to his duty assignments, eventually necessitating his discharge from service for failure to comply with the weight control program.  

Dr. L.J.S. was of the the opinion that "there was no evidence of sustained hypertension upon entrance into service, during active duty service, nor at the time of discharge nor within 1 year of discharge from active military service."  She opined that "it is at least as likely as not that the Veteran's sustained hypertension developed at some point in time after 1 year of discharge from active military service and is due to his polycystic kidney disease (a familial condition) that was noted on an 08/28/2003 historical entry obtained from the Veteran's statement."

Analysis

The Veteran's claim has been denied in the past on the basis that the Veteran's hypertension preexisted service and was not aggravated by service.  However, it is not entirely clear that the Veteran's hypertension actually preexisted service.  A May 1998 rating decision states that the Veteran's original claim for service connection was denied in June 1989 on the basis that the Veteran had hypertension on entrance into service.  However, the entrance examination is no longer a part of the claims file.  The Veteran's February 1977 separation examination included a note in which the examiner pointed out that the Veteran had elevated blood pressure on his 1961 enlistment examination and that he has had periodic elevations since that time.  However, a single elevated blood pressure reading upon entering service would not be sufficient to establish that the Veteran had a diagnosis of hypertension that predated service.  Additionally, the Veteran testified that he was unaware of any pre-existing hypertension because when he was in high school he was on the swimming team, wrestling team, football team, and basketball team.  He stated that he had to take physicals and that nothing (no high blood pressures) ever showed up (HT, pgs. 10-11).  He stated that it was not until his second tour of duty that high blood pressure readings began consistently showing up.  Finally, the Board notes that Dr. S.S., in his February 2007 memorandum, stated that it was difficult to assess whether hypertension was present upon entry into service.  There was no evidence of therapy having been prescribed at that time.  In July 2010, Dr. L.J.S. agreed when she stated that it would be pure speculation to state that the Veteran had sustained hypertension at the time he entered service.  She opined that the Veteran more likely than not had "white coat hypertension" which would cause a transient elevation of the blood pressure when taken, if the Veteran was anxious.  

The Board recognizes that a defect noted upon entry into service is frequently sufficient to rebut the presumption of soundness.  However, in this case, given the lack of an entrance examination in the claims file, and given the Veteran's testimony and the opinions of Drs. S.S. and L.J.S., the Board finds that the Veteran is still entitled to the presumption of soundness.  

Further, Dr. L.J.S. stated that it appears that the Veteran was under significant stressors during active service in regards to his duty assignments, eventually necessitating his discharge from service for failure to comply with the weight control program.  

Dr. S.S. stated that "it is difficult to separate the natural rise of [blood pressure] with age and the aggravation by being in service.  Stress can certainly provoke rise in any [blood pressure] reading."  Although he ultimately opined that the Veteran would have likely developed hypertension regardless of military service, he acknowledged that the stressors from service could have provoked (caused) a rise in blood pressure or aggravated it. 

Given the Veteran's credible testimony the that he sought treatment for high blood pressure immediately after being discharged from service and that his blood pressure continually rose during the 1970s, 1980s, and 1990s, and given the equivocal nature of the medical evidence, the Board finds that the Veteran is entitled to the benefit of the doubt.  The Board finds that the evidence is at least in equipoise in this case.  Consequently, service connection for hypertension is warranted. 
  
The Board notes that even if the Veteran were not entitled to the presumption of soundness, there is sufficient evidence in the record for the Veteran to have met his burden of proving his case by a preponderance of the evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that an RO letter dated April 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for hypertension is granted.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


